Citation Nr: 0810488	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2004 and July 2007.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

A hearing was held on May 10, 2004, before a Veterans Law 
Judge (VLJ), in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2).  A transcript of the hearing testimony is in 
the claims file.  A letter was sent to the veteran in May 
2007 in which he was informed that the Veterans Law Judge who 
had conducted that hearing was no longer employed by the 
Board.  The letter stated that the law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  The veteran 
was further notified that he had a right to another hearing, 
and it was requested that he complete and return a form 
indicating whether he wished to have another hearing, and if 
so, what type of hearing.  However, the veteran completed and 
returned the form that same month indicating that he did not 
wish to appear at another hearing.   Therefore, the Board 
will proceed with a decision in this case.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a low back 
disorder that is causally or etiologically related to 
military service or to a service-connected disorder.

3.  The veteran has not been shown to have a bilateral hip 
disorder that is causally or etiologically related to 
military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  A bilateral hip disorder was not incurred in active 
service and is not proximately due to, the result of, or 
aggravated by a service-connected disability. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
October 2001, prior to the initial decision on the claims in 
December 2001, as well as in March 2006, August 2006, and 
August 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the October 2001 and March 2005 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The March 2005 letter also indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed physical or mental condition and a 
relationship between the claimed condition and the service-
connected condition.  Additionally, the November 2002 
statement of the case (SOC) and the January 2003, December 
2006, and November 2007 supplemental statements of the case 
(SSOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2001 and March 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including requesting all records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2001 and March 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the October 2001 and 
March 2005 letters indicated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Finally, the March 2005 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claims.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the August 2006 and August 
2007 letters informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in October 2001, October 2006, and 
October 2007, and he was provided the opportunity to testify 
at a hearing before the Board.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disorder and for a bilateral hip disorder.   The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of either disorder.  Moreover, the 
medical evidence of record does not show that the veteran 
sought treatment for a low back disorder or for a bilateral 
hip disorder immediately following his period of service or 
for many years thereafter.  Therefore, the Board finds that a 
low back disorder and a bilateral hip disorder did not 
manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
low back disorder and a bilateral hip disorder, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
symptoms of a low back disorder and a bilateral hip disorder 
is itself evidence which tends to show that the disorders did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a low back 
disorder and a bilateral hip disorder manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link the veteran's current 
disorders to his military service.  As noted above, the 
medical evidence does not show that there was an event, 
disease, or injury in service to which a current low back 
disorder or bilateral hip disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disorder to 
a disease or injury in service.  In fact, the October 207 VA 
examiner stated that the veteran's problems were ubiquitous 
in his age range and indicated that it was not at least as 
likely as not that his low back and bilateral hip disorder 
were causally related to service.  Moreover, the veteran has 
not even alleged that his low back disorder or bilateral hip 
disorder is directly related to service, as he has instead 
claimed that the disorders are secondary to his service-
connected disabilities.  Therefore, the Board finds that a 
low back disorder and a bilateral hip disorder did not 
manifest during service and have not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the veteran's claim that his low back disorder and 
bilateral hip disorder are related to a service-connected 
disability, the Board also finds that the medical evidence of 
record does not support this contention.  The veteran has a 
current diagnosis of a low back disorder and a bilateral hip 
disorder, and he is service-connected for shell fragment 
wounds of the right leg muscle groups XI and XIII, 
posttraumatic stress disorder (PTSD), shell fragment wounds 
of the right leg with residual phlebitis, shell fragment 
wounds of the right leg with sensory impairment of the 
superficial peroneal nerve, tinnitus,  shell fragment wounds 
of the right thigh and left leg, shell fragment wound scars 
of the right hand, and a healed shell fragment wound scar of 
the scalp.  However, the medical evidence has not established 
a relationship between these disorders.  In fact, the October 
2007 VA examiner noted that degenerative spine and hip 
disease were very common in middle age, especially in the 
overweight population, and stated that there was no 
relationship between the veteran's current disorders and his 
multiple service-connected disabilities.  The examiner also 
commented that the injuries must have altered the veteran's 
gait to put excessive strain on the hips or spine and stated 
that there was no such evidence.   Simply put, the evidence 
absent from the record is a medical opinion to the effect 
that the veteran's service-connected disabilities either 
caused or aggravated his low back disorder and bilateral hip 
disorder.  Accordingly, service connection cannot be granted 
on a secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a low back disorder and a 
bilateral hip disorder.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a low back disorder and for a bilateral hip 
disorder is not warranted.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


